If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    August 18, 2022
               Plaintiff-Appellee,

v                                                                   No. 357652
                                                                    Wayne Circuit Court
RASHEENA LADAWN TAYLOR,                                             LC No. 20-004664-01-FH

               Defendant-Appellant.


Before: GADOLA, P.J., and CAVANAGH and K. F. KELLY, JJ.

PER CURIAM.

        Defendant was convicted after a bench trial of assault with a dangerous weapon (felonious
assault), MCL 750.82, and was sentenced to two years’ probation. Defendant appeals as of right,
and we affirm.

                                            I. FACTS

        On June 20, 2020, Toni Ector and her five-year old daughter were driving home from the
mall. During the drive, Ector’s daughter attempted to call her father from Ector’s cell phone about
three to four times to tell him about a Father’s Day gift she had bought for him. After those
attempts, Ector received text messages and calls from an unknown number. Ector responded to
the text messages and eventually answered the calls.

        Upon answering, Ector discovered that defendant was contacting her through the unknown
number.1 Ector and defendant argued on the phone, and the conversation escalated to each
insulting the other. According to Ector, defendant told Ector that she would kill her. Eventually,
Ector blocked defendant’s phone number because defendant continued to call her as she was
driving home with her daughter.



1
  Defendant and Ector have some mutual friends. Also, at the time of trial, defendant was in a
relationship with the father of Ector’s daughter.


                                                -1-
        After Ector returned home, Ector walked to the front window and began opening the blinds.
While doing this, Ector saw a vehicle pull in front of her house and begin to blow its horn. As
Ector opened the door, she saw defendant pointing a gun at her. Defendant and Ector continued
to argue and trade insults as defendant sat in her vehicle and Ector stood in her doorway. At that
point, Ector’s daughter walked up to Ector and defendant again pointed the gun at Ector and her
daughter. Defendant commented again that she should kill Ector. The incident then drew the
attention of Ector’s neighbors, which caused defendant to leave the area.

       Defendant was charged with felonious assault, and elected to waive her right to trial by
jury. Following a bench trial, the trial court convicted defendant of felonious assault, and
sentenced her to two years’ probation. Defendant now appeals to this Court.

                                           II. ANALYSIS

                                   A. RELEVANT EVIDENCE

        Defendant argues that she was denied the right to a fair trial because the prosecution elicited
irrelevant testimony that defendant had a concealed pistol license (CPL). We disagree.

          “To preserve an evidentiary issue for review, a party opposing the admission of evidence
must object at trial and specify the same ground for objection that it asserts on appeal.” People v
Thorpe, 504 Mich 230, 252; 934 NW2d 693 (2019). In this case, defense counsel failed to object
at trial to testimony introducing defendant’s CPL. Accordingly, this issue is not preserved.
        We review unpreserved issues for plain error affecting substantial rights. People v Seals,
285 Mich App 1, 4; 776 NW2d 314 (2009). In such circumstances, a defendant in a criminal
appeal must show that error occurred, “the error was plain, i.e., clear or obvious,” and that the
plain error affected his or her substantial rights. People v Carines, 460 Mich 750, 763; 597 NW2d
130 (1999). “Reversal is warranted only when plain error resulted in the conviction of an actually
innocent defendant or seriously affected the fairness, integrity, or public reputation of judicial
proceedings.” People v Callon, 256 Mich App 312, 329; 662 NW2d 501 (2003).
        “ ‘Relevant evidence’ means evidence having any tendency to make the existence of any
fact that is of consequence to the determination of the action more probable or less probable than
it would be without the evidence.” MRE 401. “Relevant evidence is admissible; irrelevant
evidence is not.” People v Dixon-Bey, 321 Mich App 490, 512; 909 NW2d 458 (2017), citing
MRE 402. “Although relevant, evidence may be excluded if its probative value is substantially
outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or
by considerations of undue delay, waste of time, or needless presentation of cumulative evidence.”
MRE 403. Stated differently, MRE 403 “prohibits evidence that is unfairly prejudicial.” Dixon-
Bey, 321 Mich App at 513. “[E]vidence is unfairly prejudicial when there exists a danger that
marginally probative evidence might be given undue weight by the jury.” Id.

       Here, in the following exchange, the prosecution questioned Detective Glen Heaney of the
Harper Woods Police Department about the background check he ran on defendant:

       Q. In addition to running the criminal history, do you do any other sort of
       background check when you are submitting a warrant request to the prosecutor’s
       office?


                                                 -2-
       A. Well, because there was a firearm involved we usually run to see -- we usually
       run to see if the Defendant, uh, is a CPL holder or has a license to carry a firearm
       and if --

                                              * * *

       Q. Okay. And were you able to run [defendant’s] name to determine whether or
       not she had a concealed pistol license?

       A. I did, and she did have a license to carry.

Because the felonious assault charge required a finding that defendant’s assault of Ector was
carried out “with a dangerous weapon,” People v Avant, 235 Mich App 499, 505; 597 NW2d 864
(1999), a relevant fact was whether defendant possessed a gun at the time of the assault. Detective
Heaney’s testimony that defendant possessed a CPL made it more likely that she had access to a
gun at the time she pulled in front of Ector’s house, sat in her vehicle, and confronted Ector.
Therefore, we conclude that defendant was not denied the right to a fair trial because Detective
Heaney’s testimony about defendant’s CPL license was relevant to whether she assaulted Ector
with a dangerous weapon.2

                       B. INEFFECTIVE ASSISTANCE OF COUNSEL

        Alternatively, defendant contends that defense counsel was ineffective for failing to object
to the admission of Detective Heaney’s testimony about defendant’s CPL. Again, we disagree.

       The United States and Michigan Constitutions guarantee that in all criminal prosecutions
the accused shall have the right to effective assistance of counsel. People v Kammeraad, 307 Mich
App 98, 122; 858 NW2d 490 (2014). Arguments based on ineffective assistance of counsel present
“a mixed question of fact and constitutional law.” People v Jordan, 275 Mich App 659, 667; 739
NW2d 706 (2007) (quotation marks and citation omitted). “Findings on questions of fact are
reviewed for clear error, while rulings on questions of constitutional law are reviewed de novo.”
Id. When a defendant in a criminal prosecution does “not move in the trial court for a new trial or
an evidentiary hearing, this Court’s review is limited to mistakes apparent from the record.”
People v Heft, 299 Mich App 69, 80; 829 NW2d 266 (2012).

       To prove that his or her trial attorney was ineffective, “a defendant must show that (1) the
lawyer’s performance fell below an objective standard of reasonableness under prevailing
professional norms and (2) there is a reasonable probability that, but for the lawyer’s deficient


2
  Although defendant cites MRE 403, we decline to address this issue because defendant has not
provided this Court with any analysis as to why Detective Heaney’s testimony regarding her CPL
license was unfairly prejudicial. See Mitcham v City of Detroit, 335 Mich 182, 203; 94 NW2d 388
(1959) (“It is not enough for an appellant in [her] brief simply to announce a position or assert an
error and then leave it up to this Court to discover and rationalize the basis for [her] claims, or
unravel and elaborate for [her] [her] arguments, and then search for authority either to sustain or
reject [her] position.”).


                                                -3-
performance, the result of the proceedings would have been different.” People v Anderson, 322
Mich App 622, 628; 912 NW2d 607 (2018). “ ‘A reasonable probability is a probability sufficient
to undermine confidence in the outcome.’ ” Id., quoting Strickland v Washington, 466 US 668,
694; 104 S Ct 2052; 80 L Ed 2d 674 (1984). This Court presumes effective assistance of counsel;
the criminal defendant “bears a heavy burden of proving otherwise.” People v Schrauben, 314
Mich App 181, 190; 886 NW2d 173 (2016).

         Regarding trial strategy, “[d]efense counsel must be afforded ‘broad discretion’ ” because
of the necessity to take calculated risks to win a case. People v Pickens, 446 Mich 298, 325; 521
NW2d 797 (1994) (citation omitted). “A defendant must meet a heavy burden to overcome the
presumption that counsel employed effective trial strategy.” People v Payne, 285 Mich App 181,
190; 774 NW2d 714 (2009). “We will not substitute our judgment for that of counsel on matters
of trial strategy, nor will we use the benefit of hindsight when assessing counsel’s competence.”
Id. (Quotation marks and citation omitted). However, “a court cannot insulate the review of
counsel’s performance by calling it trial strategy.” People v Trakhtenberg, 493 Mich 38, 52; 826
NW2d 136 (2012). Our Supreme Court has recognized that “[t]he Sixth Amendment does not
require that counsel do what is impossible or unethical. If there is no bona fide defense to the
charge, counsel cannot create one and may disserve the interests of his client by attempting a
useless charade.” People v Mitchell, 454 Mich 145, 164; 560 NW2d 600 (1997) (quotation marks
and citation omitted).

        Here, defendant failed to raise her ineffective assistance of counsel claim in a motion for a
new trial or, in the alternative, a request for a Ginther3 hearing. As a result, our review is limited
to mistakes apparent on the record. Heft, 299 Mich App at 80.

       Furthermore, because the trial court did not err in admitting Detective Heaney’s testimony
regarding defendant’s CPL, defense counsel was not obligated to object to the admission of this
testimony because such an objection would have been futile. See id. In fact, defense counsel used
the admission of defendant’s CPL to challenge Ector’s recollection of the incident. Defense
counsel also stated that because defendant had a CPL, she was less likely to risk losing this license
by committing felonious assault. Because defense counsel’s failure to object to testimony
regarding defendant’s CPL allowed the court to consider these arguments, defendant has failed to
overcome the strong presumption that defense “counsel’s action constituted sound trial strategy
under the circumstances.” People v Toma, 462 Mich 281, 302; 613 NW2d 694 (2000).
Consequently, defendant counsel’s failure to object was not objectively unreasonable.

         Moreover, even if defense counsel’s failure to object to Detective Heaney’s testimony
regarding defendant’s CPL was in error, there was not a reasonable probability that “but for
counsel’s error, the result of the proceedings would have been different.” People v Shaw, 315
Mich App 668, 672; 892 NW2d 15 (2016). While Detective Heaney’s testimony supported the
prosecution’s theory that defendant possessed a gun at the time of the assault, the trial court stated
that its decision came down to “whether . . . the [c]ourt found Ms. Ector to be credible.” The trial
court then noted that it found Ector, who testified that defendant pulled a gun on her and threatened
her, to be credible. In addition, the trial court did mention that Detective Heaney’s testimony


3
    People v Ginther, 390 Mich 436, 442-444; 212 NW2d 922 (1973).


                                                 -4-
regarding defendant’s CPL established that “[d]efendant at least had access to a weapon.” Based
on this, there is no basis for concluding that there is a reasonable probability of a different outcome
if defense counsel had objected to Detective Heaney’s testimony.

       Affirmed.



                                                               /s/ Michael F. Gadola
                                                               /s/ Mark J. Cavanagh
                                                               /s/ Kirsten Frank Kelly




                                                 -5-